DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 09/17/2020
Application claims a Domestic Priority date of 09/23/2019
Claims 1, 8, 16 and 21 are independent
Claims 1-21 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang (U.S. Patent Publication Number 2019/0064471 A1).

Regarding Claim 1, Chang discloses a chassis for mounting multiple cameras (support frame 300 of Fig 1), the chassis comprising: 
a first chassis portion (Portion of the support frame 300 that supports the first lens 100), comprising: 
a first top wall defining a first aperture (¶0028; Fig 2 – first through hole 322; bottom wall 320); and 
a first set of side walls that extend from the first top wall (¶0028; frame body;); wherein the first top wall and the first set of side walls define a first cavity for receiving at least a portion of a first camera (Fig 2- First sensor 400), such that the first chassis portion partially encases the first camera when the first camera is mounted to the chassis; 
a second chassis portion (Portion of the support frame 300 that supports the second lens 200), comprising: 
(¶0029; Fig 2 – second through hole 332; bottom wall 320); and 
a second set of side walls that extend from the second top wall (¶0029); wherein the second top wall and the second set of side walls define a second cavity for receiving at least a portion of a second camera (Fig 2- second sensor 500), such that the second chassis portion partially encases the second camera when the second camera is mounted to the chassis; and 
an interior side wall, located between the first cavity and the second cavity, that is shared by the first chassis portion and the second chassis portion (Figs 2 and 3 clearly shows that the first and the second cavity share a common side wall).

Regarding Claim 7 Chang discloses wherein the chassis is monolithic (In ¶0029 - ¶0032 Chen discloses that the support frame 300 is integrally formed and the bottom wall integratedly extends from the walls and since it is formed by one piece it is less susceptible to be separated from each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8-9, 12, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Publication Number 2019/0064471 A1) in view of Miller et al. (U.S. Patent Number 9,591,215 B1).
Regarding Claim 2 Chang fails to clearly disclose wherein the first set of side walls comprises: an exterior side wall defining a recess for receiving an end portion of a stiffener to connect the stiffener to the chassis.
Instead, in a similar endeavor, Miller discloses wherein the first set of side walls comprises: an exterior side wall defining a recess for receiving an end portion of a stiffener to connect the stiffener to the chassis (In Fig 2A and 2B and in Col 5, lines 5-30 Miller teaches the stiffener 11 overlaps with the side wall which could be interpreted as having a recess so as to receive the stiffener as illustrated in Figs 2A and 2B).
 Chang and Miller are combinable because both are about imaging devices and the housing/frame to support the imager. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stiffener as taught by Miller in the device disclosed by Chang.    
Miller in Col 2, lines 1-10. 
Therefore, it would have been obvious to combine Chang and Miller to obtain the invention as specified in claim 2.

Regarding Claim 4 Chang in view of Miller discloses wherein the exterior side wall (Chang: ¶0028 - ¶0029; frame body;) is a first exterior side wall; the recess is a first recess for receiving a first end portion of the stiffener; and the first set of side walls further comprises: a second exterior side wall opposite the first exterior side wall, the second exterior side wall defining a second recess for receiving a second end portion of the stiffener (Miller: In Fig 2A and 2B and in Col 5, lines 5-30 Miller teaches the stiffener 11 overlaps with the side wall on both sides of the frame).

Regarding Claim 8, this claim has limitations parallel to claims 1-2.  Claim 8 is rejected on the same grounds as Claims 1-2.

Regarding Claim 9 Chang in view of Miller discloses wherein the chassis further comprises: an interior side wall, located between the first cavity and the second cavity, that is shared by the first chassis portion and the second chassis portion (Chang: Fig 5 and 6 disclose the two cavities and the shared wall).

Regarding Claim 12 Chang in view of Miller discloses wherein: 
(Chang: Fig 1 – first lens 100); 
an image sensor (Fig 2 – first sensor 400) to capture light that has passed through the first lens group; and 
a substrate to which the image sensor is attached (Fig 2 – circuit board 700); and 
the stiffener comprises: a base portion that extends proximate to the substrate and parallel to the image sensor (Miller: Miller discloses this in Fig 4B where the stiffener 11 is parallel to the image sensor); and 
one or more end portions that extend from the base portion and that are oriented at a respective non-zero angle relative to the base portion, the one or more end portions comprising the respective end portion at least partially disposed within the respective recess (Miller: Fig 4A and 4B together disclose this and is further taught in Col 6, lines 1-20.  Also taught in Col 14, lines 5-30.).

Regarding Claim 14 Chang in view of Miller discloses wherein there is no shield can between the first chassis portion and the first camera (Since Chang and/or Miller do not disclose the shield it is interpreted that this limitation is disclosed/taught by Chang in view of Miller).

Regarding Claim 15 Chang in view of Miller discloses wherein: 
heat produced by one or more components of the first camera travels along a thermal conduction path and is dissipated from the chassis to an environment external (Miller teaches this in Col 4, lines 35-50); the respective end portion of the stiffener is attached to the at least one side wall via adhesive disposed within the respective recess (Miller: Col 6, lines 35-45); and the adhesive disposed within the respective recess is the only intervening material, in the thermal conduction path, between the stiffener and the chassis (Miller: Col 7, lines 20-25).

Regarding Claim 21, this claim has limitations parallel to claim 8.  Claim 21 is rejected on the same grounds as Claim 8.

Claims 3, 5-6, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Publication Number 2019/0064471 A1) in view of Miller et al. (U.S. Patent Number 9,591,215 B1) as applied to Claim 2 above and further in view of Applicant disclosed prior art Chen et al. (U.S. Patent Publication Number 2019/0141220 A1).

Regarding Claim 3 Chang in view of Miller discloses wherein the exterior side wall (Chang: ¶0028 - ¶0029; frame body;) comprises: a first portion, wherein the first portion comprises an exterior surface of the recess to which the end portion of the stiffener is attached; and a second portion extending from the first portion (Miller: In Fig 2A and 2B and in Col 5, lines 5-30 Miller teaches the stiffener 11 overlaps with the side wall ) but fails to clearly disclose a first portion having a first wall thickness, and the second portion having a second wall thickness that is greater than the first wall thickness
Instead, in a similar endeavor, Chen discloses a first portion having a first wall thickness, and the second portion having a second wall thickness that is greater than the first wall thickness (In Fig 8 and in ¶0046 Chen teaches the reinforcing partition 2218 which is in between the two imaging structures which therefore increases the thickness of the second wall).
 Chang, Miller and Chen are combinable because all are about imaging devices and the housing/frame to support the imager. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reinforcing partition as taught by Chen in the device disclosed by Chang in view of Miller.    
The suggestion/motivation for doing so would have been to increase the structural strength of the frame body 221 as disclosed by Chen in ¶0046. 
Therefore, it would have been obvious to combine Chang, Miller and Chen to obtain the invention as specified in claim 3.

Regarding Claim 5, this claim has limitations in parts from claims 3-4.  Claim 5 is rejected on the same grounds as Claims 3-4.

Regarding Claim 6 Chang in view of Miller and Chen discloses wherein the first top wall has a different wall thickness relative to the second top wall (Chen: Chen in ¶0046 - ¶0048 teaches about using the reinforcing partitions 2218 and 2219 for the side walls and therefore the thickness of the top wall is different relative to the others).

Regarding Claim 10 Chang in view of Miller and Chen discloses wherein the interior side wall defines one or more pockets for an adhesive to be introduced to gaps between surfaces disposed within at least one of the first cavity or the second cavity (Chen: In Fig 9 and in ¶0055 Chen teaches about the different members being connected by an adhesive).

Regarding Claim 16, this claim is a methods claim that has limitations in parts from claims 1 and 3.  Claim 16 is rejected on the same grounds as Claims 1 and 3.

Regarding Claim 17, this claim is a methods claim that has limitations parallel to claim 3.  Claim 17 is rejected on the same grounds as Claim 3.

Regarding Claim 18 Chang in view of Miller and Chen discloses further comprising: removing material, from the piece of material, to form a first aperture defined by the first top wall (Chang: ¶0028; the first extension bottom wall 320 has a first through hole 322); and removing material, from the piece of material, to form a second aperture defined by the second top wall (Chang: ¶0029; the second extension bottom wall 320 has a second through hole 332).

Regarding Claim 20, this claim is a methods claim that has limitations parallel to claim 6.  Claim 20 is rejected on the same grounds as Claim 6.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Publication Number 2019/0064471 A1) in view of Miller et al. (U.S. Patent Number 9,591,215 B1) as applied to Claim 2 above and further in view of Applicant disclosed prior art Tam et al. (U.S. Patent Number 9,838,600 B1).

Regarding Claim 13 Chang in view of Miller discloses wherein: 
the first camera comprises: a lens group comprising one or more lens elements (Chang: Fig 1 – first lens 100); 
an image sensor (Fig 2 – first sensor 400) to capture light that has passed through the first lens group; and 
a substrate to which the image sensor is attached (Fig 2 – circuit board 700); and 
but fails to clearly disclose an actuator to move at least one of the lens group or the image sensor; and one or more interior surfaces of the first top wall define a pocket that accommodates at least a portion of the actuator, the one or more interior surfaces opposite at least one exterior surface that blocks light from passing to the image sensor.
Instead, in a similar endeavor, Tam discloses an actuator to move at least one of the lens group or the image sensor (Col 6, lines 1-5; MEMS actuator may be used to translate the lens); and one or more interior surfaces of the first top wall define a pocket that accommodates at least a portion of the actuator (In Fig 3, Col 5, lines 60-67 Tam teaches that the actuators are in the lens housing 152), the one or more interior surfaces opposite at least one exterior surface that blocks light from passing to the  (Since the actuator is in the lens housing, it is in an interior portion that blocks light from passing to the image sensor).
 Chang, Miller and Tam are combinable because all are about imaging devices and the housing/frame to support the imager. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an actuator as taught by Tam in the device disclosed by Chang in view of Miller.    
The suggestion/motivation for doing so would have been to translate the lens barrel by motors along the optical axis as disclosed by Tam in Col 12, lines 25-30. 
Therefore, it would have been obvious to combine Chang, Miller and Tam to obtain the invention as specified in claim 13.

Regarding Claim 19, this claim is a methods claim that has limitations parallel to claim 13.  Claim 19 is rejected on the same grounds as Claim 13.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.


LEE (U.S. Patent Publication Number 2018/0275368 A1) discloses a dual camera module comprising: a substrate; a first image sensor disposed on the substrate; a second image sensor disposed on the substrate while being spaced apart from the first image sensor; a housing disposed on the upper side of the substrate; a first bobbin disposed on the upper side of the first image sensor inside the housing; a second bobbin disposed on the upper side of the second image sensor inside the housing; a first coil disposed in the first bobbin; a second coil disposed in the second bobbin; and a first magnet which is disposed between the first coil and the second coil and faces the first coil and the second coil.

HSU (U.S. Patent Publication Number 2017/0146766 A1) discloses an imaging device.  The imaging device includes a flexible printed circuit board, a first lens module, and a second lens module.  The first lens module includes a first side.  The second lens module includes a second side.  The first side faces the second side, and defines glue 

Cheng et al. (U.S. Patent Publication Number 2014/0048997 A1) discloses a device for assembling a camera module includes a base and a buffer layer.  The camera module includes a flexible printed circuit board (FPCB), a lens module positioned on the FPCB, and a stiffener adhering to the FPCB, opposite to the lens module.  The lens module includes a first stepped surface facing away from the FPCB.  The base includes a supporting surface for supporting the FPCB and defines a holding groove in the supporting surface for holding the lens module.  The holding groove forms a second stepped surface for supporting the first stepped surface.  The buffer layer is positioned on the second stepped surface and is elastically compressed when the camera module is subjected to a hot pressing process, which secures the stiffener adhering to the FPCB, to provide relief against, and extend the duration of, various pressures applied to the camera module.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698